 In the Matter of WILLYsOVERLANDMOrORs,INC. (ToLEVo, OHIO)andINTERNATIONALDm SINKERS CONFERENCECase No. 8-5581AMENDMENT TO DECISIONSeptember 10, 1943On August 23, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Thereafter International Association of Machinists, herein called theI.A. M., filed with the Board a motion to reconsider the Decision andreopen the case for further hearing.Upon consideration of the argu-ments advanced by the I. A. M., the Decision herein is hereby amendedby striking from the next to last paragraph of Section IV, the fol-,lowing :The employees in group (2), above, do not alone form a craft,departmental, or functional group and we shall not find thatgroup alone to constitute an appropriate unit.Thus if the I. A.M. receives a majority of votes in group (2) only, we shall notissue any certification of a representative thereof.ahd substituting therefor the following :If the I. A. M. receives a majority of the votes cast by the em-ployees in group (2) only, we shall find that group to constitutean appropriate unit.The further requests contained in the motion are hereby denied.CHAIRMAN MILLIS took no part in the consideration of the aboveAmendment to Decision.152 N L R. B. 109.52 N. L.R. B., No. 88.548